United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3192
                                   ___________

Charles A. Trobaugh,                   *
                                       *
            Appellant,                 *
                                       *
      v.                               * On Appeal from the United States
                                       * District Court for the
Kathleen Hawk, Director, Federal       * District of Minnesota.
Bureau of Prisons; M. J. Pischke,      *
Case Manager; J. Schmidt, Case         * [Not to be published.]
Manager; Federal Bureau of Prisons,    *
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: June 15, 2000
                              Filed: June 26, 2000
                                  ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Charles Trobaugh, a federal inmate, appeals the District Court’s1 denial of his
motion for a preliminary injunction in this Bivens v. Six Unknown Named Agents of



      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable John Milton
Mason, United States Magistrate Judge for the District of Minnesota.
the Fed. Bureau of Narcotics, 403 U.S. 388 (1971), action. After review of the record
and the parties’ briefs, we affirm.

        Plaintiff claimed that defendants--for retaliatory motives--destroyed papers
entitling him to an early release from prison for successful completion of a drug
treatment program, threatened to transfer him to another facility, and placed him in
administrative segregation. He filed a motion for a preliminary injunction, seeking to
restrain defendants from tampering with his inmate central file, transferring him to
another facility, reviewing his eligibility for early release, or retaliating against him for
filing the Bivens action. The District Court denied his motion.

       We find that the Court did not abuse its discretion in denying the requested
injunction, because plaintiff failed to make the required showing that he faced a real
and immediate threat of incurring the harm against which he sought protection. See
Goff v. Harper, 60 F.3d 518, 520-21 (8th Cir. 1995); ILQ Investments, Inc. v. City of
Rochester, 25 F.3d 1413, 1416 (8th Cir.) (standard of review), cert. denied, 513 U.S.
1017 (1994). Accordingly, we affirm.

       We also deny plaintiff’s pending motions on appeal.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                             -2-